DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 5, 8-10, 12, 13, 30, 31, 33, 34, 36, 39 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and coBntents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-10, 12-13, 30, 31, 33, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Senaydin (WO2012173579) in view of Overholt (US 6409041), Bodary (US 5121877), Blanchard (US 20090261092), Jackson ("Growing to Retailing, A Global Perspective Australia's Position”), Raudalus (US 5556658) and Dowd (US 20100147840). 
Regarding claim 1, Senaydin teaches an arrangement of plastic shipping containers (see figure 9; see at least, page 6, line 18 - “wooden or plastic case or corrugated cardboard box”; page 7, line 14-15; figure 9, item 50 - “wooden or plastic case…”).  The arrangement comprises a pallet (figure 9, item 20, 30) having a top surface having a pallet length of about 48 inches and a pallet width of about 40 inches (see page 8, lines 14-16).  
Senaydin further teaches eight layers of plastic shipping containers, (see figure 9, which shows 8 tiers) each layer comprising six of the containers.  
Regarding the limitation of, “each container having a container length and a container width, the containers in each layer arranged in two rows, with each row having three of the containers, each of the six containers having its container width extend in 
Claim 1 differs in reciting that the height of each container is about 9.66 inches and bananas in each container having a weight of about 40 pounds, the bananas disposed in a configuration consisting of three lines of bananas, the bananas having their crowns facing down.
Regarding bananas in each container, Senaydin is seen to be generic to any type of fruit, where the fruit continue to breath post-harvest (see page 1, line 10-11) and which require circulation of air for maintaining freshness, for example (see page 2).
While Senaydin is not specific to bananas, Overholt’041 teaches plastic containers (column 3, lines 34-65) that provide the requisite strength for stacking (column 1, lines 44-51)  which can have a similar footprint as Senaydin’s plastic 
Therefore, to modify Senaydin, in view of the teachings evidenced by Overhold’041, Bodary and Blanchard, and to package bananas in Senaydin’s containers when Senaydin is not limiting regarding the particular fruit in the containers, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on similar expedients recognized for the similar purpose of packaging and transporting fruits such as bananas. 
Regarding placing about 40 pounds of bananas in a configuration consisting of three lines of bananas with their crowns facing down, it is noted that Overholt’041 and Blanchard already evidence packaging bananas with their crowns facing down.  
Since Senaydin is teaching a similar concept of stacking containers onto a pallet, where the containers hold respiring fruit, to thus modify the combination and to position 40 pounds of bananas as a three-row configuration with their crowns facing down within the containers would have been obvious to one having ordinary skill in the art, based on conventional arrangements for how bananas can be positioned within the containers and based on conventional quantities of bananas within the containers.  Further regarding the quantity of bananas, it would have been reasonable for one having ordinary skill in the art to conclude that that Senaydin’s length and width dimensions can hold 40 pounds of bananas, as Senaydin’s dimensions are similar to that of Applicant.
The above combination is silent regarding the specific height of the containers being about 9.66 inches.
However, it is noted that Blanchard teaches that a conventional external height of the containers can be between 8.5-10.5 inches, thus encompassing the claimed height of “about 9.66 inches.”  Specifically, on paragraph 20, Blanchard further teaches an routinely modified (see column 6, lines 58-67).  Dowd further teaches containers for bananas having a height of about 9.81 inches (see figure 6 which shows the container being 9 inches tall + each tray 12 having a thickness of 0.31 inches and the feet 64, 65 being 0.19 inches – paragraph 29).  In view of the art teaching that the height of the containers can vary, and in view of about 9.66 inches being a conventional height to the containers, to thus modify the combination and to use a similar height for the container would have been obvious to one having ordinary skill in the art, as a matter of design and proportions, for ensuring that the bananas were contained within the bounds of the container.
Regarding the new limitation of, “each of the containers containing a first line of bananas along a bottom portion of the container, a second line of bananas along a top left portion of the container and a third line of bananas along a top right of the container, wherein each of the first line of bananas, the second line of bananas, and the third line of bananas extends in the direction of the container length and in the direction of the pallet length, and wherein the arrangement has a total of 144 lines of bananas n the containers arranged on the pallet,” it is noted that in view of Jackson, the combination teaches three lines of bananas in a container, where the lines extend the direction of the container length.  In view of Senaydin the combination teaches eight layers of plastic shipping containers, and where each layers has two rows of three containers.  Therefore, in view of Jackson, the combination further suggests the arrangement has a 
Regarding the new limitation of, “in each of the containers, the bananas in the first line of bananas, the bananas in the second line of bananas and the bananas in the third line of bananas being exposed to airflow from outside the containers” it is noted that Senaydin already teaches receiving airflow from outside the containers.  It is also noted that Overholt’041 teaches plastic, stackable containers for ventilating fresh produce including bananas, and where the containers with the bananas are desirably ventilated.  Blanchard similarly evidences stacked, plastic containers for bananas, where the stack allows for ventilation of the bananas and thus airflow therethrough (see at least figure 18 which shows air flow through the containers).
Regarding claim 5, Senaydin clearly teaches the containers comprise a base, two endwalls and two sidewalls.  
Regarding each of the endwalls and sidewalls being movably connected to the base, each of the sidewalls detachably coupled to the two endwalls to allow the container to assume an erected configuration when the sidewalls and endwalls are all upright, and a folded-down configuration when the sidewalls and endwalls are all folded down, the claim differs from Senaydin in this regard.  
However, Blanchard further teaches that each of the endwalls and each of the sidewalls being movably connected to the base, each of the sidewalls are detachably coupled to the two endwalls to allow the container to assume an erected configuration when the sidewalls and endwalls are all upright and a folded-down configuration when the sidewalls and endwalls are folded down for providing space efficient storage while 
To thus modify Senaydin’s plastic containers to have movable sidewalls and endwalls and where the sidewalls are connected to the end walls in an erected configuration and where the container can have a folded down configuration where all the walls are folded down, would have been obvious to one having ordinary skill in the art, for the purpose of providing space efficient storage of Senaydin’s containers when not in use.
Regarding claim 8, in view of Blanchard, the combination teaches the use of a plurality of hinges to connect the base to the sidewalls and end walls (see figures 2-6 and paragraph 7 of Blanchard). 
Regarding claims 9-10, Senaydin appears to show the sidewall vent openings as aligned (see Figures 7-9, item 51-53).  
Nonetheless, in view of the Blanchard, it would have been obvious to one having ordinary skill in the art that to have vent holes in the containers of Senaydin to be substantially or completely aligned with some of the vent holes in the sidewalls of one other container for providing the requisite circulation and ventilation (see paragraph 23 of Blanchard).  
To thus modify Senaydin who also desires air circulation, and to have the vent holes in the sidewalls or end walls align with at least one other container, would have been obvious to one having ordinary skill in the art for ensuring that the requisite air circulation through the entirety of the stack.
Regarding claim 12, Blanchard teaches the shipping containers have a substantially flat and smooth interior and exterior floor (see figure 15). 
Modification of Senaydin’s containers to have a substantially flat and smooth interior and exterior floor would thus have been an obvious matter of engineering and/or design. 
Further regarding claim 13, it is noted that since Senaydin teaches that the containers are plastic, that it would have been obvious to one having ordinary skill in the art that this would have included using thermoplastic materials.  Nonetheless, Overholt ‘041 teaches that the container can be made of plastic or polymeric material by injection molding or other plastic molding processes (see Overholt ‘041, column 3, lines 54-57).  As such, to use known plastics such as thermoplastics or resins would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice.
Regarding claim 30, the combination as discussed above with respect to claims 1 and 5 is incorporated herein and teaches a shipping container for bananas comprising a base, two endwalls and two sidewalls that are moveably coupled to the base.  The combination as applied to claim 5 above teaches that the container is able to assume an erected configuration in which the sidewalls and endwalls are upright and a folded-down configuration in which the sidewalls and endwalls are all folded down, as already discussed above (see also the figures).
Regarding the container being a plastic container Senaydin been relied on as already discussed above, with respect to claim 1, to teach similar containers being made from plastic.
Regarding the length, width and height dimensions of each container and the container having bananas in the container having a weight of about 40 pounds and being disposed in a three-line configuration, the combination and reasons for modification as applied to claim 1 has been incorporated herein to teach these same limitations.
Regarding claim 31, in view of Blanchard, the combination teaches that each endwall is coupled to the sidewall and can be detached therefrom for folding (see paragraph 66).
To thus modify Senaydin’s plastic containers to have the endwalls and sidewalls be detachable and foldable would have been obvious to one having ordinary skill in the art for compact storage.
Regarding claim 33, in view of Blanchard as already discussed above with respect to claims 5 and 30, the combination teaches using hinges to couple the sidewalls and endwalls to the base (see paragraph 66). 
Regarding claim 34, in view of Senaydin (figure 9) and figure 12 of Blanchard the combination teaches a plurality of vent holes in each of the sidewalls. 
Regarding claim 36, as discussed above with respect to claim 12, in view of Blanchard the combination teaches that the container has a substantially flat and smooth interior and exterior floor (see figure 17).
Modification of Senaydin’s containers to have a substantially flat and smooth interior and exterior floor would thus have been an obvious matter of engineering and/or design. 
Regarding claim 39, in view of Jackson, the combination teaches the three lines of bananas pile a maximum of two clusters high.

Response to Arguments
On page 10 of the response, Applicant urges that there would not have been any expectation of success or predictability of outcome in modifying the references as proposed in the Office Action.  Applicant urges that in contrast to the claimed arrangement, the Jackson reference refers to the requirement of fruit being packaged in a sealed vacuum bag, which would prevent the fruit from being exposed to airflow from outside the container, and further indicates that most fruit exported around the world is packaged in a vacuum bag, which would prevent the bananas from being exposed to airflow while in the carton, thus teaching away from the bananas being exposed to airflow from outside a container.
This urging is not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is noted that while Jackson does indeed discuss the use of vacuum-sealed bags, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Jackson teaches at page 31, figure 7, the three-down configuration (i.e. three rows of bananas with their crowns facing down).  At page 32, Jackson also teaches the four down configuration.  Both configurations 

On page 11 of the response, Applicant urges that Jackson’s teachings of sealing the bananas in a bag would have destroyed the principles of operation of Senaydin because Senaydin addresses a need for certain types of products that require adequate circulation of air during storage, transportation and display while Jackson’s vacuum bags would prevent such flow.
It is noted however that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is not seen that combination would have destroyed the principle operation of Senaydin, because the prior art evidences that Jackson’s teachings of the arrangement of bananas within the sealed bag has been equally applicable to vented containers that are also used for storing bananas where, desirably, the containers allow for airflow there-through for providing ventilation to the bananas.

Further on pages 11-12 of the response, Applicant urges that the cited references do not have any teaching of a container length extending in the direction of a pallet length and the lines of bananas extend in the direction of the container length and in the direction of the pallet length.   Regarding Bodary, Applicant urges that the reference does not disclose any lines of bananas associated with the containers and that the Bodary arrangement as shown in figures 1, 1a and 1b shows the longer cross-section dimension being perpendicular to the longest dimension of the pallet.
It is noted however, that Senaydin already teaches and suggests that the container length extends in the same direction as the pallet length.  That is Senaydin teaches that the pallet dimensions are 40 inches wide by 48 inches long (1000 mm by 

Further on pages 12-13 of the response, Applicant urges that the teachings of Jackson, directed to a corrugated cardboard box does not provide any evidence of how bananas would be arranged in plastic containers; and Senaydin’s disclosure regarding 
It is noted however, that as Senaydin is not limiting to the particular types of fruit to be packaged, other than that the fruit require ventilation.  Senaydin, as pointed out above in Applicant’s response, teaches both plastic and corrugated cardboard containers for packaging fruit while also providing ventilation to the fruit.  In view of Jackson, as already discussed above, the combination teaches arrangements of bananas in cardboard containers; and Blanchard and Overholt’041 further evidence using ventilated plastic containers for packaging bananas with their crowns facing down.  Therefore, in view of the prior art teachings, it would have been obvious to one having ordinary skill in the art that Jackson’s arrangement of bananas would have been equally applicable to packaging bananas in ventilated thermoformed/plastic containers, as Jackson’s teachings show known expedients for arranging bananas within containers.

On pages 13-14 of the response, Applicant urges that one of ordinary skill in the art would recognize that the rigid walls of a plastic shipping container can cause damage to bananas relative to more flexible walls of corrugated cardboard containers, 
This urging is not seen to be sufficient in view of the rejection as presented in this Office Action and in view of the responses above.  It is noted that the art already teaches packaging bananas in a crown down configuration within rigid plastic containers, as evidenced by Blanchard and Overholt’041.  While these references do not explicitly disclose a three-down configuration, Jackson teaches that there are at least two known configurations for packaging bananas - using a crown down configuration with four rows, and a crown down configuration using three rows.  Therefore, it would have been obvious to one having ordinary skill in the art that the teachings of Jackson would have been equally applicable to plastic containers, especially as Senaydin already suggests that the containers can be plastic or cardboard.
The remainder of Applicant’s urgings on page 14 have been considered but are not seen to be sufficient for the reasons already presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2001206471 discloses bananas packaged with their crowns down (figure 7) in a cardboard container having ventilation openings.
US 20130146602 discloses bananas packaged with their crowns down in a ventilated container (see figure 6).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792